Citation Nr: 1411530	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Edward F. Cunningham, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to November 1983.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

An acquired psychiatric disorder superimposed on the Veteran's existing personality disorder during active service; Asperger's syndrome is a type of personality disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A  (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 4.127 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Throughout the period on appeal, the Veteran has consistently asserted that he did not experience any psychiatric symptoms or receive any psychiatric treatment prior to entering active service.  His assertions are supported by a December 1976 ROTC examination, conducted three years before his active service, and his entrance examination, which both reflect that his psychiatric evaluation was normal.  Accordingly, no pre-existing psychiatric disorder was noted at entrance to active service, and the presumption of soundness attaches.

A few days into his enlistment the Veteran's commander referred him to the clinic for psychiatric evaluation.  The reviewing physician opined the Veteran had no obvious mental disorder, but a mild personality disorder was possible.

Later in service, the Veteran was twice passed over for a promotion.  Due to his anxiety and frustration at being denied each promotion, he was twice hospitalized for psychiatric treatment.  During this time, he was diagnosed with an adjustment disorder, depressed mood, and a personality disorder with mixed obsessive compulsive and dependent traits.  Accordingly, service treatment records establish the occurrence of psychiatric symptoms during active service.

Since his separation from service, the Veteran has continued to seek psychiatric treatment nearly consistently until filing the current claim.  During his psychiatric treatment, he has been diagnosed with numerous disorders, including posttraumatic stress disorder, bipolar disorder, adjustment disorder, major depression disorder, anxiety disorder, and obsessive compulsive traits.  

Recently, his physicians largely agree that the Veteran has experienced Asperger's Syndrome since his childhood.  Asperger's syndrome is a personality disorder, a genetic defect which by its very nature pre-existed service.   This personality disorder is therefore not a disease for which service connection can be granted.  38 C.F.R. § 3.303(c).  Therefore, to the extent that he is seeking service connection for his Asperger's syndrome his appeal is denied.

However, when according all benefit of the doubt to the Veteran, the evidence establishes that an additional mental disorder was superimposed upon his existing personality disorder during active service.  Specifically, several of his private physicians have opined that he began to experience additional psychiatric symptoms, including anxiety and depression, during service.  

For example, in his June 2010 letter, Dr. M.B. reflected that the Veteran's active service worsened his Asperger's syndrome and resulted in developing his additional "PTSD-like" symptoms, including anxiety, depression, and OCD behaviors.  The extensive private treatment records reflect that the Veteran has continued to experience these additional symptoms he developed during service continuously to the present day.

On the other hand, a November 2011 VA opinion reflects that the Veteran's existing Asperger's syndrome was not aggravated by his active service.  However, when affording all benefit of the doubt to the Veteran, the examiner's negative opinion is outweighed by the numerous positive opinions.  Because the weight of the evidence establishes the Veteran developed an additional mental disorder superimposed on top of his existing personality disorder during active service, service connection is warranted. Accordingly, the appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


